UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FEDERAL TRADE COMMISSION,
Plaintiff,
~against-

RCG ADVANCES, LLC, a limited liability company, fik/a
Richmond Capital Group, LLC, also d/b/a Viceroy Capital
Funding and Ram Capital Funding,

RAM CAPITAL FUNDING LLC, a limited liability
company,

ROBERT L. GIARDINA, individually and as an owner and
officer of RCG ADVANCES, LLC,

JONATHAN BRAUN, individually and as a de facto owner
and an officer or manager of RCG ADVANCES, LLC, and

TZVI REICH, a/k/a Steven Reich, individually and as an
owner and officer of RAM CAPITAL FUNDING LLC, and
as a manager of RCG ADVANCES, LLC,

Defendants.

CASE NO. 20-CV-4432

ATTORNEY AFFIRMATION IN
SUPPORT OF ORDER TO
SHOW CAUSE AND
PRELIMINARY INJUNCTION

 

 

A TION OF JOSEPH MURE

STATE OF NEW YORK

COUNTY OF NEW YORK

~~
a

Joseph Mure Jr., an attorney duly admitted to practice law before the Courts of the State of New

York, hereby affirms the following to be true, under the penalties of law:

1. Iam the attomey for Robert Giardina, Michelle Gregg, and Richmond Capital Group on

criminal matters and I am fully familiar with the facts and circumstances herein.
I submit this Affirmation in support of Robert Giardina, Michelle Gregg and Richmond

Capital Group’s motions and to attest to certain facts which have been learned by the

undersigned on July 22, 2020, which I have first-hand knowledge of

 
L Joseph Mure Jr., will advise Robert Giardina, Michelle Gregg

 

and Richmond Capital Group to invoke their Fifth Amendment privilege against self-

incnimination and not answer any questions.

a =
— [
ya
f j
jf p j
ad

’ { FO SD

/

“Joseph Mure Jr.
